DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is in response to the communication filed on 08/28/2021.  
3.	Acknowledgment is made of Related U.S. Application Data: This application is a CON of 16/357,108 filed 03/18/2019, now PAT 10,783,148; which is a CON of 15/980,647 filed 05/15/2018, now PAT 10,282,450; which is a CON of 15/673,231 filed 08/09/2017, now PAT 10,002,163; which has PRO 62/376,792 filed 08/18/2016.
4.	After thorough search and examination of the present application and in light of the prior art made of record, claims 21-40 (renumbered 1-20) are allowed.  

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 06/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
6.	The terminal disclaimer filed on 08/28/2021 disclaiming the terminal portion of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted; reference Patent Application(s): Patent 10,783,148; 10,282,450 and 10,002,163 has been reviewed and approved.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
7. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney, Agatha H. Liu – Registration No. 65,323 on August 28, 2021.

8.	Please amend the claims, which were filed on 07/24/2021 as follows:

1-20.	(Canceled).

21.	(Currently Amended) A method, comprising: 
configuring a computer memory using a data structure architecture for a shareable cell-based computation notebook, the data structure architecture comprising notebook metadata specifying a kernel for execution;
in response to receiving a selection and movement of a graphical user interface element, creating a computational cell and adding the computational cell to the notebook[[;]],
the computational cell comprising cell metadata, a source code reference, and an output reference;
the cell metadata identifying a particular version of source code of a function that defines an input dataset, a transformation, and one or more variables that are to be 
updating the source code reference 
updating the output reference ,
wherein the method is performed by one or more computing devices.

22.	(Previously Presented)	The method of claim 21, the selection comprising selecting an icon, the selection of the icon causing the computational cell to be created. 

23.	(Previously Presented) The method of claim 21, the selection comprising selecting a widget control and moving a representation of a widget, the selection of the widget control and movement of the representation of the widget causing the computational cell to be added to the notebook. 

24.	(Currently Amended) The method of claim 21, wherein the first storage location and the second storage location are subject to different access control systems.



26.	(Previously Presented) The method of claim 21, further comprising, in response to input, generating and displaying a view of a variable that has been defined for the function of the computational cell.

27.	(Previously Presented) The method of claim 21, further comprising creating and storing at least one versionset value associated with the function.

28.	(Previously Presented)	The method of claim 21, further comprising, in response to input, rendering a graphical representation of the computational cell, the graphical representation comprising a plurality of widgets representing variables defined the source code and a plurality of input boxes configured to accept data corresponding to the variables. 

29.	(Previously Presented)	The method of claim 28, further comprising, in response to acceptance of data by a widget of the plurality of widgets, providing the data to the computational cell, and producing, by the computational cell executing the source code, output based on the provided data.



31. (Previously Presented)	A computer system comprising:
one or more processors;
one or more non-transitory computer-readable storage media storing instructions which, when executed by the one or more processors, cause the one or more processors to be capable of performing:
configuring a computer memory using a data structure architecture for a shareable cell-based computation notebook, the data structure architecture comprising notebook metadata specifying a kernel for execution;
by a selection and movement of a graphical user interface element, creating a computational cell and adding the computational cell to the notebook;
the computational cell comprising cell metadata, a source code reference, and an output reference;
the cell metadata identifying a particular version of source code of a function that defines an input dataset, a transformation, and one or more variables that are to be associated with output data that is to be generated as a result of executing the particular version of the source code;
the source code reference being updated to identify a first storage location that is to contain the particular version of the source code of the function; 

wherein the method is performed by one or more computing devices.

32.	(Previously Presented)	The system of claim 31, the selection comprising selecting an icon, the selection of the icon causing the computational cell to be created. 

33.	(Previously Presented) The system of claim 31, the selection comprising selecting a widget control and moving a representation of a widget, the selection of the widget control and movement of the representation of the widget causing the computational cell to be added to the notebook. 

34.	(Previously Presented) The system of claim 31, further comprising instructions which, when executed by the one or more processors, cause the one or more processors to be capable of, using an editor, adding the function to the computational cell.

35.	(Previously Presented) The system of claim 34, further comprising instructions which, when executed by the one or more processors, cause the one or more processors to be capable of, in response to adding the function to the computational cell, creating function source code and output data, and storing the function code and output data in separate locations. 	

36.	(Previously Presented) The system of claim 31, further comprising instructions which, when executed by the one or more processors, cause the one or more processors to be capable of, in response to input, generating and displaying a view of a variable that has been defined for the function of the computational cell.

37.	(Previously Presented) The system of claim 31, further comprising instructions which, when executed by the one or more processors, cause the one or more processors to be capable of creating and storing at least one versionset value associated with the function.

38.	(Previously Presented)	The system of claim 31, further comprising instructions which, when executed by the one or more processors, cause the one or more processors to be capable of, in response to input, rendering a graphical representation of the computational cell, the graphical representation comprising a plurality of widgets representing variables defined the source code and a plurality of input boxes configured to accept data corresponding to the variables. 

39.	(Previously Presented)	The method of claim 38, further comprising, in response to acceptance of data by a widget of the plurality of widgets, providing the data to the computational cell, and producing, by the computational cell executing the source code, output based on the provided data.

40.	(Previously Presented)	The method of claim 31, an analytical notebook configured according to the data structure architecture capable of being hosted in a user container of a containerized program execution system in a virtual computing environment, the user container comprising a plurality of different execution kernels.

Reason for Allowance
9. 	None of the references presented on PTO-892 and IDS teach or fairly suggest the combination of elements, as recited in the independent claims.  
As presented by Applicant’s Representative, and more specifically, the prior art of record does not suggest: “Claim 1 recites “the cell metadata identifying a particular version of source code of a function that defines an input dataset, a transformation, and one or more variables that are to be associated with output data that is to be generated as a result of executing the particular version of the source code; the source code reference being updated to identify a first storage location that is to contain the particular version of the source code of the function; the output reference being updated to identify a second storage location that is to contain the output data that is to be generated as a result of executing the particular version of the source code identified in the cell metadata using the kernel specified in the notebook metadata”.  None of the cited art references teach or suggest a source code reference of the computational cell being updated to identify a location that is to contain the version of the source code of the function or an output reference of the computational cell being updated to identify a location that is to contain the output data. While Pimentel describes storing the source code and all files in a content database related to an identifier of a single execution of the script, there is no discussion of updating references to indicate the locations where the source code or the output data is to be stored. Given that each execution of noWorkflow is used to create a new relational database, it is clear that the location of where to store the input and output data is not an update to the computational cell indicating where the source code and data are going to be stored in the future, but a generation of the storage location after the execution of the script. Additionally, the storage in Pimentel is associated with the single execution, not with the computational cell itself. The Office Action states that Pimentel describes “interactively executing cells of code, and adding a number/name to the cell that can be further referenced by a variable” and implies that this feature could enable an “editable code sharing platform”.  It is unclear to Applicant as to which part of the claim is disclosed by this description.  Just having a variable that can reference a number/name in a cell is not leading anywhere, much less “one or more variables that are to be associated with output data”, any “source code reference” as a variable that can be “updated to identify a first storage location that is to contain the particular version of the source code of the function”, or any “output reference” as a variable that can be “updated to identify a second storage location that is to contain the output data that is to be generated as a result of executing the particular version of the source code”, as recited in Claim 1.  Section 3 of Pimentel discusses having in a cell a line magic for executing an external script to obtain a trial object and a cell magic for executing for executing an internal script.  None of this has anything to do with “updating a source code reference to identify a first storage location… to contain the… source code” and “updating an output reference to identify a second storage location… to contain the output data”, as recited in Claim 1.  The left column of page 5 of Pimentel describes getting functions defined in a script, reading source code of versions of imported modules, checking environment variables, and getting return values from activations.  Again, none of this has anything to do with “updating a source code reference to identify a first storage location… to contain the… source code” and “updating an output reference to identify a second storage location… to contain the output data”, as recited in Claim 1. Tejedor does not cure the deficiencies of Tejedor, as Tejedor merely recites a use of mass storage for storing experimental and simulation data.”
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Contact Information
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        08/31/2021.